Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2022 has been entered.
 	The amendment filed 12/01/2021 has been entered.

Claim Objections
Claim 9-10 are objected to because of the following informalities: 
Claim 9 "the collimator lens elements" should be changed to -- the plurality of lens elements -- for claim consistency.
Claim 10 "the collimator lens elements" should be changed to -- the plurality of lens elements -- for claim consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reichel et al. (US 2010/0091490) (hereinafter Reichel).
Re claim 1: Reichel discloses a front light module for a headlamp, the front light module comprising: a light source unit (2, fig. 1) including a first light source (LED 2 for each lens 3, fig. 2) and a second light source (LED 2 for each lens 3); an optical unit (3, 4, fig. 1) including a lens (4, fig. 1) for generating a front light distribution (5, fig. 1), the optical unit (3, 4) including a plurality of collimator lens elements (3, fig. 2) arranged adjacent to each other (see fig. 2); the plurality of collimator lens elements (3, 4) including: a first collimator lens element (one of collimators 3, fig. 2) including a rotationally symmetrical light emitting surface (see fig. 1 and 2); and a second collimator lens element (another one of collimators 3, fig. 2) including a rotationally symmetrical light emitting surface section (see fig. 1 and 2) and a toroidal light emitting surface section (curved output surface of 3 forms part of a toroid, see fig. 1 and 2); and wherein the first collimator lens element (one of 3, fig. 2) and the second collimator lens element (another one of 3, fig. 2) are structurally separate (collimator lenses 3 are separately formed on 4, see fig. 3) from one another such that light from the first light source is provided to the first collimator lens element (see fig. 1), and light from the second light source is separately provided (each LED has a collimation lens associated therewith, see para [0021]) to the second collimator lens element (see fig. 1).

Re claim 6: Reichel discloses the light source unit (1, fig. 1) features a plurality of light sources (1, fig. 1) to each of which a collimator lens element (3, fig. 1) is allocated (see para [00021]).  

Re claim 7: Reichel discloses the collimator lens elements (3, fig. 1) and the light sources (1, fig. 1) are arranged in a common horizontal level (see fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Reichel et al. (US 2010/0091490) in view of Kieslinger Dietmar et al. (WO 2013/120121) (refer to IDS filed 11/11/2020).
Re claim 2: Reichel fails to teach the rotationally symmetrical light emitting surface section (output surface of 3, fig. 1) of the second collimator lens element forms (3) one upper half of a light emitting surface of the second collimator lens element (upper half of 3, fig. 2).
However, Reichel fails to teach the toroidal light emitting surface section forms one lower half of the light emitting surface of the second collimator lens element.
Dietmar teaches the rotationally symmetrical light emitting surface section (middle section of 3000a, fig. 8) of the second collimator lens element (3000a) forms one upper half  (forms part of upper half of 3000a, fig. 8) of a light emitting surface of the second collimator lens element (surface of 3000a, fig. 8) and the toroidal light emitting surface section (shape and section of 3000a, fig. 8) forms one lower half of the light emitting surface (bottom half of 3000a, fig. 8) of the second collimator lens element (3000a).


Re claim 3: Reichel fails to teach the toroidal light emitting surface section of the second collimator lens element features a vertical circular segment running in a vertical plane and that runs along an acute angle (a).  
Dietmar teaches the toroidal light emitting surface section (surface of 3000a, fig. 7) of the second collimator lens element (3000a) features a vertical circular segment (vertical circular segment of 3000a, fig. 8) a running in a vertical plane (vertical plane of 3000a, fig. 8) and that runs along an acute angle (a) (acute angle of 3000a section with respect to X axis, fig. 7).  
Therefore, in view of Dietmar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light emitting surface such that the toroidal light emitting surface section of the second collimator lens element features a vertical circular segment running in a vertical plane and that runs along an acute angle (a), in order to provide different light functions such as differing light output ranges..

Re claim 4: Reichel fails to teach the toroidal light emitting surface section features a horizontal circular segment that runs along an acute angle (3) or along an obtuse or right angle.  
Dietmar teaches the toroidal light emitting surface section (surface of 3000a, fig. 8) features a horizontal circular segment (horizontal segment of 3000a, fig. 8) that runs along an 
Therefore, in view of Dietmar, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the light emitting surface such that the toroidal light emitting surface section features a horizontal circular segment that runs along an acute angle (3) or along an obtuse or right angle, in order to provide different light functions such as differing light output ranges..

Re claim 5: Reichel fails to teach the vertical circular segment of the toroidal light emitting surface section features a radius (rV) in the range from 3 mm to 15 mm.  
Dietmar teaches teaches the vertical circular segment (vertical circular section of 3000a, fig. 8) of the toroidal light emitting surface section (surface of 3000a) features a radius (rV) (vertical radius of curvature of 3000a, fig. 8).  
It would have been an obvious matter of design choice to change the radius of curvature of the light emitting surface of Reicherl to be in a range from 3 mm to 15 mm to produce a desired light output range, since it has been held that the configuration of the lens was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Reichel et al. (US 2010/0091490) in view of Sato (US 5,158,350).

Sato teaches a scatter plate (50, fig. 2) with a plurality of cylindrical surfaces (52, fig. 2) running in a vertical direction (see fig. 3) is provided for in the main radiation direction (H) (see fig. 2) in front of the first and second collimator lens elements (27, fig. 2).
Therefore, in view of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a scatter plate with a plurality of cylindrical surfaces running in a vertical direction is provided for in the main radiation direction (H) in front of the first and second collimator lens elements, in order to diffuse light to provide a wider light output distribution.

Re claim 10: Reichel fails to teach the cylindrical surfaces of the scatter plate are arranged on a reverse of the scatter plate facing the plurality of collimator lens elements.
Sato teaches the cylindrical surfaces (surface of 52, fig. 2) of the scatter plate (50, fig. 2) are arranged on a reverse of the scatter plate (inner surface of 50, fig. 2) facing the first and second collimator lens elements (27, fig. 2).
Therefore, in view of Sato, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a scatter plate where the cylindrical surfaces of the scatter plate are arranged on a reverse of the scatter plate facing the first and second collimator lens elements, in order to diffuse light to provide a wider light output distribution.

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Roels et al. (US 2021/0070219), Ishida (US 7,077,552), and Sugimoto (US 2019/0143885) all disclose a similarly shaped first and second collimator lens elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ZHENG SONG/Primary Examiner, Art Unit 2875